Citation Nr: 0330297	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  95-29 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esq.


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
January 1943 to February 1946.

In July 1955 the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, denied the veteran's claim of 
entitlement to service connection for a back disorder.  The 
veteran was notified of the RO's decision, and did not 
appeal.  In October 1958, the RO issued a supplemental rating 
decision in which it continued to deny the veteran's claim.  
The veteran then perfected a timely appeal, and the issue was 
certified to the Board of Veterans' Appeals (Board).  The 
Board denied the veteran's appeal in March 1959.  That 
decision was final.  

This matter is now on appeal to the Board from a June 1995 
rating decision by the RO, which determined that the veteran 
had not submitted new and material evidence to reopen the 
claim of entitlement to service connection for residuals of a 
back injury.  The veteran filed a timely notice of 
disagreement and the RO subsequently provided him a statement 
of the case (SOC).  In August 1995, the veteran perfected his 
appeal, and the issue was properly certified to the Board.  

In a decision dated in May 1997, the Board determined that 
the veteran had submitted new and material evidence to 
warrant reopening his claim for a back disability; thus, the 
Board reopened and remanded that claim.  In the remand 
portion of its decision, the Board ordered, among other 
things, that the veteran be scheduled for a VA orthopedic 
examination of his back, to include an opinion by the 
examiner as to etiology.  

After the VA examination and other development were 
completed, the RO, in a rating decision dated in January 
2000, continued to deny the veteran's claim.  The matter was 
returned to the Board and, in a decision dated in February 
2000, the Board denied the veteran's claim of entitlement to 
service connection for residuals of a back injury.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court), which, pursuant to a joint motion 
filed by the VA General Counsel (OGC) and the veteran's 
attorney, vacated the Board's decision and remanded the case 
to the Board in December 2000.  

In a December 2001 decision, the Board noted that the report 
of the November 1999 VA examination, which was considered in 
the Board's February 2000 decision, did not indicate whether 
Dr. Stewart, the VA examiner, had reviewed the file prior to 
opining as to the etiology of the veteran's back condition.  
Therefore, the Board determined that a remand was in order to 
afford Dr. Stewart an opportunity to indicate whether the 
veteran's claims folder had been reviewed.  Furthermore, the 
RO was instructed to ask Dr. Stewart to review the file 
again, including the September 2001 medical opinion of Dr. R, 
and indicate whether his previous opinion as to the etiology 
of the veteran's back disability remained the same.  

Dr. Stewart provided an addendum to his November 1999 
examination report in January 2002, a copy of which has been 
included in the claims folder.  In February 2002, the RO 
issued a supplemental statement of the case (SSOC) in which 
it continued to deny the veteran's claim of entitlement to 
service connection for residuals of a back injury.  The issue 
was returned to the Board.  

In a decision dated in September 2002 the Board continued to 
deny the veteran's claim of entitlement to service connection 
for residuals of a back injury.  The veteran again appealed 
to the Court and, pursuant to a Joint Motion to Remand 
submitted in May 2003, the Court issued an order that vacated 
and remanded the Board's February 2002 decision for further 
compliance with the notification provisions of the VCAA.  


REMAND

As noted in the Board's December 2001 remand and its 
September 2002 decision, VA has long recognized that the 
Department has a duty to assist the appellant in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2003).  However, the recent 
changes in law have amended the requirements as to VA's 
development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In addition, 
VA has published new regulations, which were created for the 
purpose of implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  

In the present case, the Court concluded that the letter 
dated in January 2002 and the March 2002 supplemental 
statement of the case issued did not meet the notification 
requirements of the VCAA, inasmuch as the veteran was not 
specifically notified of the evidence that he needed to 
submit to support his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (holding that the Board must identify documents 
which fulfill requirements of the VCAA).

Therefore, this matter is remanded to the RO to notify the 
appellant of the provisions of the VCAA and the specific 
evidence needed to support his claim of entitlement to 
service connection for residuals of a back injury.  

Accordingly, the matter on appeal is remanded for the 
following action:

1.	The RO must review the veteran's claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, ___ F.3d ___, No. 02-
7007 (Fed. Cir. Sept. 22, 2003).

2.	After the development requested above 
has been completed to the extent 
possible, the RO should review the 
record to ensure that such is adequate 
for appellate review.  After any 
indicated corrective action has been 
completed, the RO should again review 
the record and re-adjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied the veteran and 
his representative should be furnished a 
supplemental statement of the case, 
which contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




